release number release date date date internal_revenue_service te_ge technical_advice_memorandum uil code ode internal_revenue_service attn eo mandatory review mc dal commerce street dallas tx taxpayer's name taxpayer's address taxpayer's identification_number years involved this memorandum responds to a request dated date from tege exempt_organizations examinations for technical_advice we have been asked to determine whether parent was a qualified_organization within the meaning c c during its and tax years our findings are set forth below of i r c ssue whether parent was a qualified_organization within the meaning of sec_514 for purposes of determining whether income parent derived from investment partnerships can be excluded from unrelated_business_taxable_income facts the parent was originally incorporated on date the parent filed an application_for exemption application stating that among other activities that the main purpose of the organization was to be the parent company of the healthcare system the application stated that the parent will conduct the usual activities associated with parent corporations in the tax-exempt healthcare field including coordination of system- wide activities overall strategic planning overall policy development system-wide medical education and medical_research planning capital and operating budgeting capital and resource allocation system-wide fundraising system-wide human resource planning legal compliance system-wide accounting and reporting oversight of taxable entities within the system and so forth one of the main roles of the parent is to hold and or manage portions of the significant investment portfolio of the health care system according to its articles of incorporation parent is organized and operated to conduct execute and perform a public trust to support aid and advance the study and investigation of human ailments and injuries and the causes prevention relief and cure thereof and the study and investigation of problems of hygiene health and public welfare and the promotion of medical surgical and scientific learning skill education and investigation to conduct the practice of medicine and surgery and allied sciences to provide medical surgical nursing and hospital services and to establish operate and coordinate clinics medical and surgical centers hospitals and similar facilities to assist and conduct or coordinate the conduct of programs of medical education and medical_research and to offer programs of graduate and undergraduate education and instruction in all fields of medicine surgery and related scientific study or coordinate the same and in the broadest sense to engage in and conduct and to aid and assist in medical surgical and scientific education and research and to make such educational charitable and public gifts and carry on such programs of public charity as may be incidental or related to the carrying out of the other stated purposes of the corporation the organization was granted tax-exempt status under sec_501 and was classified as a publicly_supported_organization under sec_509 and sec_170 the parent is set up as the parent entity of several separate subsidiaries each of which has their own ein and tax-exempt status these separate subsidiaries control the various hospitals and clinics in the system including a holding_company that controls certain for-profit entities owned by the parent in addition to acting as the parent of the healthcare system the parent also operates the schools the schools were not part of the parent when it was originally recognized as described in sec_501 but were moved from another subsidiary to become an operating division of the parent at a later date the schools are not separately incorporated the parent remained a publicly_supported_organization described in sec_509 and sec_170 after the addition of the schools as an operating division of the parent the schools represent of the parent's total functional expenses with the remaining of expenses attributable to fundraising and development system-wide management a medical journal and management and general fewer than of the parent’s employees half of which are residents and other students are attributed to the educational program in the parent's benefits and payroll system - educational revenues in constituted of the parent's total program service revenue contributions categorized as educational normally represent about of ail contributions received of the remaining about is categorized as research clinical charity other or capital and is categorized as unrestricted the parent takes the position that it is a qualified_organization within the meaning of sec_514 because it is an educational_organization described in sec_170 and therefore does not have to treat indebtedness incurred in acquiring or improving real_property as acquisition_indebtedness for purposes of sec_514 based on this position the parent filed form 990-ts for the and tax years to report unrelated_debt-financed_income in the amounts of dollar_figurex1 and dollar_figurex2 for investments that the parent made in several partnerships holding debt-financed real_property however if parent is not a qualified_organization within the meaning of sec_514 the parent should have reported unrelated_debt-financed_income in the amounts of dollar_figurex3 and dollar_figurex4 respectively law sec_170 describes an educational_organization as an organization that normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are carried on r c sec_511 imposes a tax on the unrelated_business_taxable_income of organizations otherwise exempt from federal_income_tax under sec_501 r c sec_512 defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by chapter of the code that are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 in computing unrelated_business_taxable_income sec_514 includes as an item_of_gross_income derived from an unrelated_trade_or_business an amount that is the same percentage but not in excess of percent of the total gross_income derived during the taxable_year from or on account of debt-financed_property as a the average_acquisition_indebtedness for the taxable_year with respect to the property is of b the average amount of the adjusted_basis of such property during the period it is held by the organization during the taxable_year r c sec_514 provides that certain categories of exempt_organizations are excused from the debt-financed_property rules with respect to the acquisition and improvement of real_property specifically the term acquisition_indebtedness does not include indebtedness incurred by a qualified_organization in acquiring or improving real_property among the types of exempt_organizations that are defined as qualified organizations are educational organizations described in sec_170 when debt- financed real_property is held by a partnership the exception under sec_514 does not apply unless the partnership meets the requirements of sec_514 i - vi for example the operation of a school by a museum does sec_1_170a-9 provides that an educational_organization is described in sec_170 if its primary function is the presentation of formal instruction and it normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on the term does not include organizations engaged in both educational and non-educational activities unless the latter are merely incidental to the educational activities not necessarily qualify the museum as an educational_organization revrul_76_416 1976_2_cb_57 states that a hospital described in sec_170 that has established that it meets the public support requirements of sec_170 describing organizations that receive a substantial part of their support from governmental units or the general_public may qualify as an organization described in sec_170 see also revrul_78_95 1978_1_cb_71 a church described in sec_170 is not prevented by the regulations from also being described in sec_170 if revrul_56_262 1956_1_cb_131 concerns an organization that was incorporated for the primary purpose of engaging in research into the cause origin prevention and cure of certain diseases the organization also provides advanced instruction and training of personnel seeking to become qualified to engage in effective research operations in this field two groups of students are maintained research specialists of professional rank and graduate students seeking the degree of doctor of philosophy in science research specialists attend lectures and seminars which provide the opportunity for acquiring knowledge and techniques relating to the research and the experimental treatment of certain diseases the graduate student program is carried_out_under an it meets the requirements for being publicly supported agreement with a medical college whereby the facilities of the research organization are made available to certain graduate medical students of the college formal instruction taken by such students who may or may not be employees of the research organization is deemed to be work done in residence at the medical college the ruling states that an organization which has educational activities in the broad sense of the word and which incidental to its primary functions regularly maintains a faculty and a curriculum and regularly has students in attendance at the place where its educational activities are conducted is not an educational_organization referred to in sec_170 of the code only those educational organizations organized primarily for and engaged in the presentation of formal education in the instructive sense constitute educational organizations within the meaning of sec_170 of the code revrul_58_433 1958_2_cb_102 concerns an organization that collects coins and medals maintains a museum and library that conduct summer seminar and scholastic research projects and provides instruction and supervision of post-graduate students the organization has an average of persons on the post-graduate level during a regular academic year studying numismatics and the history of numismatics with each student under the supervision and guidance of one of the organization’s staff of experts in addition the facilities of the organization are employed by scholars the world over either by attendance or by use of the organization’s publications to further their research the ruling holds that where the principal purpose and functions of the organization are the collection and preservation of coins and medals and the maintenance of a museum library and other facilities for research with secondary_activities consisting of the employment of its museum library and other facilities in furtherance of the organization’s educational aims in the graduate and post-graduate study of numismatics and related fields the organization does not constitute an educational_organization of the type referred to in sec_170 analysis based on the facts and representations we rule as follows parent was organized and operated during its and tax years as the parent of an integrated health group practice as part of its activities parent coordinates the operation of schools the parent also performs administrative duties for both the schools and the entire healthcare system which includes hospitals research centers clinics and several taxable entities parent maintains that it is an educational_organization described in sec_170 although for foundation classification purposes the irs recognizes parent as an organization described in sec_170 parent may also be described in sec_170 if it meets the requirements of that section see revrul_76_416 revrul_78_95 the schools which are an operating division of the parent and not separately incorporated normally maintain a regular faculty and curriculum and normally have an enrolled body of students in attendance at the place where the educational activities are carried on thus whether the parent is an organization described in sec_170 hinges on whether it has as its primary function the presentation of formal instruction while the schools operated by the parent may engage in the presentation of formal instruction we do not find under the facts and circumstances presented that the parent’s primary function is the presentation of formal instruction for the students of the schools nor do we find that the clinical and research practices are merely incidental to the healthcare system’s formal educational program rather we note that parent's formal instruction through the schools represents only of the parent's total functional expenses with the remaining of expenses being attributable to the parent's fundraising system-wide management activity development program medical journal and management and general about of the parent's employees half of which are residents and other students are attributed to the educational program in the parent’s benefits and payroll system educational revenues in constituted a mere of the parent’s total program service revenue while contributions categorized as educational normally represent only about of all contributions the parent receives thus the parent’s formal instruction through the schools is not the parent's primary function rather the parent's primary function consists of acting as the parent company of a healthcare system by coordinating and planning system-wide activities and conducting system-wide fundraising and development in this respect parent is similar to the organization described in revrul_56_262 that although it maintained a regular faculty curriculum and student body did not qualify as an educational_organization described in sec_170 because formal instruction was only incidental to its primary function of conducting research into the cause prevention and cure of diseases like that organization parent's primary function is not the presentation of formal education in the instructive sense but is instead serving as the parent of an integrated enterprise that is educational in the broad sense of advanc ing the study and investigation of human ailments and injuries and the cause prevention and cure thereof see articles of incorporation the formal educational activities of the schools are incidental to that primary function parent is similar as well to the organization described in revrul_58_433 which also did not qualify as an educational_organization described in sec_170 because though it used its museum and library to provide formal training for a small body of post- graduate students its primary purpose and function was to collect and preserve coins and medals for general research like that organization parent although it uses its facilities for the formal training of students in its schools has as its primary purpose and function the coordination of and fundraising for the clinical research and educational components of the organization consequently because we find that parent's primary function is not the presentation of formal instruction we conclude that it does not qualify as an educational_organization within the meaning of sec_170 conclusion parent is not an educational_organization as defined in sec_170 therefore it is not a qualified_organization within the meaning of sec_514 this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this memorandum is to be given to parent sec_6110 provides that it may not be used or cited as precedent -end-
